               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                    Case No. 19-CR-27-JPS-JPS
 v.

 MICHAEL KIDD,
                                                                 ORDER
                      Defendant.



1.      INTRODUCTION

        On May 7, 2020, Defendant Michael Kidd filed a motion for

compassionate release due to the current COVID-19 pandemic and his

underlying health issues. (Docket #30). On May 14, 2020, the Government

filed a response to Defendant’s motion. (Docket #31). The Government’s

only objection to Defendant’s motion for compassionate release was that

Defendant failed to exhaust the administrative requirements. Id. Defendant

filed a reply on May 21, 2020. (Docket #33). On June 3, 2020, the Government

filed a response stating that based on defense counsel’s representations in

the reply brief, as of June 11, 2020, it is the Government’s position that

Defendant has exhausted the administrative remedies. (Docket #34).

        Upon consideration of the parties’ submissions, the Court has

determined that, as required under 18 U.S.C. § 3582(c)(1)(A), Defendant has

exhausted the administrative requirements necessary. Further, the Court

has determined that Defendant does meet the requirements for

compassionate release. Therefore, Defendant’s motion for compassionate

release shall be granted. Additionally, the Court will modify Defendant’s




     Case 2:19-cr-00027-JPS Filed 06/17/20 Page 1 of 7 Document 36
term of imprisonment to time served, and Defendant shall begin his term

of supervised release as stated in the Court’s Judgment. (Docket #26).

2.      RELEVANT FACTS

        On February 12, 2019, Defendant was indicted on one count of theft

of public money. (Docket #1). On April 15, 2019, the parties filed a plea

agreement with the Court, and on May 8, 2019, Defendant pled guilty to

one count of violating 18 U.S.C. § 641. (Docket #12 and #14). Defendant pled

guilty to applying for and receiving Social Security benefits under his

brother’s name after his were erroneously terminated. (Docket #12). On

August 23, 2019, this Court sentenced Defendant to a term of imprisonment

of Twelve (12) months and One (1) day, and a Three (3) year term of

supervised release. (Docket #26).

         Defendant’s health issues were addressed in the presentence report.

(Docket #21). Specifically, it was documented that Defendant was receiving

treatment for “lung disease, asthma, and emphysema;” that he had been

diagnosed with Hepatitis C and high blood pressure; that his lungs were

physically damaged when he was shot in the chest as a young man; that he

was hospitalized for pneumonia twice in 2019; and that he had had two

surgeries in 2017 regarding his heart and thyroid. (Docket #21 at 18–19).

Defendant’s underlying health issues put him at high risk for severe illness

from COVID-19.1

        Defendant is scheduled to be released in less than two months. Once

his sentence ends, Defendant plans to live with his brother, in his own room

which will allow him to self-quarantine for fourteen days. (Docket #30 at 4).


        1Center for Disease Control, Coronavirus Disease 2019 (COVID-19),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html.


                               Page 2 of 7
     Case 2:19-cr-00027-JPS Filed 06/17/20 Page 2 of 7 Document 36
3.      LEGAL STANDARD

        Motions for “compassionate release” are authorized by 18 U.S.C. §

3582(c)(1), which provides, in pertinent part:

        The court may not modify a term of imprisonment once it has
        been imposed except that—
               (1) in any case—
                      (A) the court, upon motion of the Director of the
               Bureau of Prisons, or upon motion of the defendant
               after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau
               of Prisons to bring a motion on the defendant’s behalf
               or the lapse of 30 days from the receipt of such a
               request by the warden of the defendant’s facility,
               whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or
               supervised release with or without conditions that
               does not exceed the unserved portion of the original
               term of imprisonment), after considering the factors set
               forth in section 3553(a) to the extent that they are
               applicable, if it finds that—
                      (i) extraordinary and compelling reasons
                      warrant such a reduction;
                      ...
               and that such a reduction is consistent with applicable
               policy statements issued by the Sentencing
               Commission[.]

18 U.S.C. § 3582(c). The statute does not define the term “extraordinary and

compelling reasons.” Rather, Congress provided that:

        The [Sentencing] Commission, in promulgating general
        policy statements regarding the sentencing modification
        provisions in section 3582(c)(1)(A) of title 18, shall describe
        what should be considered extraordinary and compelling
        reasons for sentence reduction, including the criteria to be
        applied and a list of specific examples. Rehabilitation of the



                               Page 3 of 7
     Case 2:19-cr-00027-JPS Filed 06/17/20 Page 3 of 7 Document 36
      defendant alone shall not be considered an extraordinary and
      compelling reason.

28 U.S.C. § 994(t). The Commission’s policy statement provides:

      Upon motion of the Director of the Bureau of Prisons under
      18 U.S.C. § 3582(c)(1)(A), the court may reduce a term of
      imprisonment (and may impose a term of supervised release
      with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. § 3553(a), to the
      extent that they are applicable, the court determines that—
      (1) (A) extraordinary and compelling reasons warrant the
      reduction . . .
      (2) the defendant is not a danger to the safety of any other
      person or to the community, as provided in 18 U.S.C. §
      3142(g); and
      (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. The commentary to the policy statement provides that

extraordinary and compelling reasons exist under these circumstances:

      (A) Medical Condition of the Defendant.—
             (i) The defendant is suffering from a terminal illness
             (i.e., a serious and advanced illness with an end of life
             trajectory). A specific prognosis of life expectancy (i.e.,
             a probability of death within a specific time period) is
             not required. Examples include metastatic solid-tumor
             cancer, amyotrophic lateral sclerosis (ALS), end-stage
             organ disease, and advanced dementia.
             (ii) The defendant is—
                    (I) suffering from a serious physical or medical
                    condition,
                    (II) suffering from a serious functional or
                    cognitive impairment, or
                    (III) experiencing deteriorating physical or
                    mental health because of the aging process,



                            Page 4 of 7
  Case 2:19-cr-00027-JPS Filed 06/17/20 Page 4 of 7 Document 36
                     that substantially diminishes the ability of the
                     defendant to provide self-care within the
                     environment of a correctional facility and from
                     which he or she is not expected to recover.
        ...
        (D) Other Reasons.—As determined by the Director of the
        Bureau of Prisons, there exists in the defendant’s case an
        extraordinary and compelling reason other than, or in
        combination with, the reasons described in subdivisions (A)
        through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

4.      ANALYSIS

        Under 18 U.S.C. § 3582(c)(1)(A), there are several elements that must

be met before the Court may modify a term of imprisonment. First,

Defendant must exhaust his or her administrative remedies. Second, the

Court must find that “extraordinary and compelling reasons warrant such

a reduction[.]” Third, the Court must consider the sentencing factors in 18

U.S.C. § 3553(a).

        As to the first element, it is undisputed that on June 11, 2020,

Defendant exhausted the administrative remedies. (Docket #34 and #35).

The second element requires the Court to find “extraordinary and

compelling reasons” that warrant the reduction in sentence. Defendant’s

circumstances—particularly the outbreak of COVID-19 and his underlying

medical conditions that place him at a high risk should he contract the

disease—present “extraordinary and compelling reasons” to reduce his

sentence under U.S.S.G. § 1B1.13. This is particularly true because

Defendant suffers from underlying health conditions that render him

especially vulnerable to COVID-19 and may be fatal. Additionally, prison

is a particularly dangerous place for Defendant at this moment. Even with


                               Page 5 of 7
     Case 2:19-cr-00027-JPS Filed 06/17/20 Page 5 of 7 Document 36
the measures being taken by the Bureau of Prisons, it is difficult to prevent

the spread of the virus and adequately quarantine prisoners. In fact,

COVID-19 has infected some inmates in the prison where Defendant is

incarcerated. Finally, Defendant has served almost all of his sentence.

Taken together, these facts constitute an extraordinary and compelling

reason for reducing his sentence.

       Lastly, the Court must “consider[] the [sentencing] factors set forth

in section 3553(a) to the extent that they are applicable.” 18 U.S.C. §

3582(c)(1)(A). These factors include the “nature and circumstances of the

offense,” the “history and characteristics of the defendant,” the “need for

the sentence imposed,” “the kinds of sentences available,” the types of

sentences that other offenders receive for similar conduct, and any

pertinent policy statement. 18 U.S.C. § 3553(a). Section 3142(g) sets out the

factors that courts should consider when deciding whether to release a

person into the community. They include “the nature and circumstances of

the offense charged,” “the history and characteristics of the person,”

including “the person's character, physical and mental condition, family

ties, ... community ties, past conduct, history relating to drug or alcohol

abuse, [and] criminal history,” and “the nature and seriousness of the

danger to any person or the community that would be posed by the

person's release.” 18 U.S.C. § 3142(g).

       The Defendant is incarcerated for a non-violent offense. Although he

has a criminal history, in the last ten years, Defendant has not been

convicted of a violent crime. (Docket #21). Moreover, Defendant will be

released into a pro-social environment: he has a stable and supportive

family to help him after his release. Defendant has a plan to live with his

brother and reacclimate himself to the community after he self-quarantines


                            Page 6 of 7
  Case 2:19-cr-00027-JPS Filed 06/17/20 Page 6 of 7 Document 36
for fourteen days. (Docket #30 at 26). Additionally, in light of Defendant’s

poor health, his impending release date, and the fact that he will begin a

term of supervised release immediately upon his release from prison, the

Court finds that early release is appropriate. Under the circumstances, the

need for an additional two months’ imprisonment is unnecessary. For these

reasons, the Court holds that the applicable sentencing factors weigh in

favor of a sentence reduction for Defendant.

5.      CONCLUSION

        Defendant has almost reached the end of his term of imprisonment.

The last two months of his imprisonment should not be a threat to his life

due to the COVID-19 pandemic. For the reasons stated above, this Court

will grant Defendant’s motion for compassionate release.

        Accordingly,

        IT IS ORDERED that Defendant Michael Kidd’s motion for

compassionate release (Docket #30) be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that Defendant Michael Kidd’s term of

imprisonment is reduced to “time served”; and

        IT IS FURTHER ORDERED that the Bureau of Prisons take all steps

necessary to immediately release Defendant Michael Kidd from

incarceration pursuant to the amended judgment, which is forthcoming.

        Dated at Milwaukee, Wisconsin, this 17th day of June, 2020.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                               Page 7 of 7
     Case 2:19-cr-00027-JPS Filed 06/17/20 Page 7 of 7 Document 36
